Citation Nr: 0840071	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-35 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1976 to January 1979.  However, the veteran has only one 
year, ten months, and 10 days of credible active military 
service.  The veteran has lost service for the following 
periods of time, for the stated reasons:  July 8, 1978 - 1 
day, absent without leave (AWOL); July 25, 1978 to October 
25, 1978 - 93 days, AWOL; October 25, 1978 to November 21, 
1978 - 27 days, Imprisonment; and December 6 1978 to January 
2, 1979 - 28 days, Imprisonment.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.   

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
asthma.  In September 2008, he presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that during service he was hospitalized with a 
diagnosis of pneumonia during service in Korea.  However, the 
veteran's service treatment records appear complete and there 
is no indication of hospitalization for treatment of 
pneumonia during his service.  

The veteran also testified that he was treated at VA medical 
facilities in the Richmond, Virginia area beginning in 
approximately 1980 and in New Jersey beginning in 1984.  
Review of the record does not reveal that an attempt has been 
made to request these records.  This should be done.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Another VA examination for a medical nexus opinion also 
appears warranted as the examiner did not provide an opinion 
as to whether current asthma was incurred in service.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to secure any 
additional service treatment records that 
may exist pertaining to this veteran from 
the service department or the appropriate 
depository of records.  Specifically, the 
RO should request a copy of the veteran's 
separation examination and any records 
related to inpatient hospital treatment 
for the period of time from January 1977 
to January 1978 - the period of time that 
the veteran served in Korea.  Document 
all efforts made to request these 
records.  

2.  Request copies of VA medical 
treatment records for treatment of the 
veteran at VA medical facilities in the 
Richmond, Virginia area for the period of 
time from January 1980 to January 1985 
and from the VA facility in Brick, New 
Jersey from January 1984 to the present 
(Note: the RO has already associated with 
the claims folder VA medical records 
dated from January 2002 to October 2004).  
Document all efforts made to request 
these records. 

3.  Following the above, the veteran 
should be accorded a VA examination for 
asthma.  The report of examination should 
include a detailed account of all 
manifestations of respiratory disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the claims 
folder.  The examiner is requested to 
offer, if possible, an opinion as to the 
etiology of any current diagnosis of 
asthma found to be present.  Does the 
medical evidence of record support that 
the veteran's asthma manifested during 
service, but was not properly diagnosed?  
Is it as least as likely as not (a 
probability of 50 percent or greater) that 
any current asthma, or other respiratory 
disorder is related to the instances of 
treatment for upper respiratory infections 
noted during service or to any other 
incident of active military service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

